 
PROMISSORY NOTE



 
Date of Issuance
$1,000,000.00
December 2, 2008



FOR VALUE RECEIVED, Asianada, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to the order of Grupo Grandioso, LLC, with an address of
23679 Calabassas Road, Suite 773, Calabassas, CA 91302 (the “Holder”), the
aggregate principal sum of One Million Dollars ($1,000,000.00), together with
interest thereon from the date of this Note. Interest shall accrue on the unpaid
principal balance at a rate of six percent (6%) per annum, and shall accrue on a
daily basis from the date on which principal was advanced. Interest shall be
calculated on the basis of a three hundred and sixty-five (365) day year.
 
This Note has been issued pursuant to that certain Asset Purchase Agreement,
dated as of December 2, 2008 (the “Purchase Agreement”), by and among the
Company, the Holder and Jeffrey Schwartz, relating to the acquisition of certain
assets of the Holder, as set forth therein (the “ Purchased Assets”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Purchase Agreement.
 
1. Payment.
 
(a) Subject to the conditions set forth in Section 2 hereof, the outstanding
principal balance of this Note shall be payable in 36 equal installments of
principal plus accrued interest on the principal amount being paid, each in the
amount of $30,421.94 (each, a “Payment”), the first Payment of which, if any,
shall be made following the second calendar month (February) of 2009, and any
subsequent Payments, if any, shall be made following each calendar month
thereafter (each, a “Payment Date”). The final Payment Date shall be following
the first calendar month (January) of 2012 (the “Final Payment Date”).
 
(b) Payments on this Note, if any, shall be made by wire transfer of immediately
available funds to an account designated by the Holder or by check sent to the
Holder as the Holder may designate for such purpose from time to time by written
notice to the Company, in such coin or currency of the United States of America
as at the time of payment shall be legal tender for the payment of public and
private debts.
 
(c) The Company shall have the right to withhold and set off against any amount
due under this Note, the amount of any claim for indemnification or payment of
damages to which the Company may be entitled under the Purchase Agreement, as
provided in Section 9.2 thereof.


2. Condition to Payment.
 
(a)  Any Payments to be made to the Holder in accordance with Section 1(a)
hereof are contingent upon there being Sufficient Cash Flow generated by the
Company with respect to the Purchased Assets during each monthly period until
the Final Payment Date (each, a “Calendar Month”) as determined in accordance
with this Section 2. For purposes of this Note, “Sufficient Cash Flow” shall
mean, with respect to each Calendar Month, and with respect to the Purchased
Assets, an amount equal to the cash funds derived from operations of the
Purchased Assets, but less cash funds required to pay (i) current operating
expenses, (ii) current liabilities (other than any payments due under this Note)
and (iii) necessary capital expenditures, while maintaining a working capital
cash reserve of no less than $50,000 at all times.

 
 

--------------------------------------------------------------------------------

 
 
(b) Within 15 days of the end of the end of each Calendar Month, the Company
shall deliver to the Holder a worksheet (the “Cash Flow Worksheet”) prepared by
the Company (or its designee) and signed by an executive officer of the Company
(other than Jeffrey Schwartz), setting forth the Company’s good faith
determination of Sufficient Cash Flow for such Calendar Month. The Holder shall
have the right, at the Holder’s expense, at reasonable times and upon reasonable
notice, within the time period set forth below, to examine the books and records
of the Company relating to the Purchased Assets to determine whether the
calculation of Sufficient Cash Flow is being determined in accordance with the
provisions of this Note.
 
(c) Upon receipt from the Company, the Holder shall have five days to review the
Cash Flow Worksheet (the "Review Period"). If Holder disagrees with the
Company's computation of Sufficient Cash Flow for such period, Holder may, on or
prior to the last day of the Review Period, deliver a notice to the Company (the
"Notice of Objection"), which sets forth its objections to the Company's
calculation of Sufficient Cash Flow for the applicable period. Any Notice of
Objection shall specify those items or amounts with which Holder disagrees,
together with a detailed written explanation of the reasons for disagreement
with each such item or amount, and shall set forth Holder’s calculation of
Sufficient Cash Flow for the applicable period based on such objections. To the
extent not set forth in the Notice of Objection, Holder shall be deemed to have
agreed with the Company's calculation of all other items and amounts contained
in the Cash Flow Worksheet. Unless Holder delivers the Notice of Objection to
the Company within the Review Period, Holder shall be deemed to have accepted
the Company's calculation of Sufficient Cash Flow for the applicable period and
the Cash Flow Worksheet for the applicable period shall be final, conclusive and
binding. If Holder delivers the Notice of Objection to Buyer within the Review
Period, the Company and Holder shall, during the 10 days following such delivery
or any mutually agreed extension thereof, use their commercially reasonable
efforts to reach agreement on the disputed items and amounts in order to
determine the amount of Sufficient Cash Flow for the applicable period. If, at
the end of such period or any mutually agreed extension thereof, the Company and
Holder are unable to resolve their disagreements, they shall jointly retain and
refer their disagreements to an independent accounting firm mutually acceptable
to the Company and Holder (the "Independent Expert"). The parties shall instruct
the Independent Expert promptly to review this Section 2 and to determine solely
with respect to the disputed items and amounts so submitted whether and to what
extent, if any, the amount of Sufficient Cash Flow set forth in the Cash Flow
Worksheet requires adjustment. The Independent Expert shall base its
determination solely on written submissions by the Company and Holder and not on
an independent review. The Company and Holder shall make available to the
Independent Expert all relevant books and records and other items reasonably
requested by the Independent Expert. As promptly as practicable but in no event
later than 30 days after its retention, the Independent Expert shall deliver to
the Company and Holder a report which sets forth its resolution of the disputed
items and amounts and its calculation of Sufficient Cash Flow for the applicable
period; provided that in no event shall Sufficient Cash Flow as determined by
the Independent Expert be less than the Company's calculation of Sufficient Cash
Flow set forth in the Cash Flow Worksheet nor more than Holder’s calculation of
Sufficient Cash Flow set forth in the Notice of Objection. The decision of the
Independent Expert shall be final, conclusive and binding on the parties. The
costs and expenses of the Independent Expert shall be borne one-half by the
Company and one-half by the Holder.

 
2

--------------------------------------------------------------------------------

 

(d) "Final Monthly Cash Flow" means the amount of Sufficient Cash Flow for such
Monthly period (i) as shown in the Cash Flow Worksheet delivered by the Company
to Holder pursuant to Section 26(b), if no Notice of Objection with respect
thereto is timely delivered by Holder; or (ii) if a Notice of Objection is so
delivered, (A) as agreed by the Company and Holder pursuant to Section 2(c) or
(B) in the absence of such agreement, as shown in the Independent Expert's
calculation delivered pursuant to Section 2(c). If there is excess available
cash after determining Final Monthly Cash Flow for the applicable Calendar Month
(“Excess Cash”), and such Excess Cash is greater than or equal to the amount of
the applicable Payment, then, within five days of the date of such
determination, the amount of Excess Cash shall be deemed the amount of the
applicable Payment and shall be paid to Holder for such Calendar Month;
provided, however, that in no event shall the amount of such payment exceed the
amount of the applicable Payment. If there is no Excess Cash for the applicable
Calendar Month, then the applicable Payment shall not be made, and the amount of
such Payment not so made shall remain part of the unpaid principal balance of
this Note (a “Deferred Payment”). During any subsequent Calendar Month, if there
is Excess Cash for such Calendar Month, then any portion of the amount of such
excess may be applied towards any previous Calendar Months for which there was
no Excess Cash, and in such case, if the application of such excess results in
there being Excess Cash for such previous Calendar Months, then the amount of
such excess shall be used to make a Deferred Payment for any such previous
Calendar Month, which amount shall be paid within five days of the date on which
it is deemed that there was Excess Cash to be applied for a Deferred Payment for
such previous Calendar Month.


(e)  On the Final Payment Date, if any Deferred Payments continue to exist, then
such Deferred Payments shall be deemed cancelled, and all previous Payments,
including any Payment made on the Final Payment Date, shall collectively be
deemed the full and final satisfaction and payment of this Note and this Note
shall be deemed null and void thereafter.
 
3. Default.
 
(a) The occurrence of any one or more of the following events shall constitute
an “Event of Default”:
 
(i) Nonpayment. The Company shall fail to make, on or before the due date, in
the manner required, and subject to the terms and conditions of this Note, any
payment of principal, interest or any other sums due under this Note;

 
3

--------------------------------------------------------------------------------

 

(ii) Insolvency. The Company shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or the Company
shall commence any voluntary bankruptcy proceeding, or there shall be commenced
against the Company by another party any such case, proceeding or other action
in bankruptcy which remains unstayed, undismissed or undischarged for a period
of thirty (30) days; or
 
(iii) The Company shall be dissolved, liquidated or reorganized.
 
(b) Acceleration. Upon an Event of Default, there shall immediately be due and
payable to the Holder the full amount of the unpaid principal balance of this
Note, plus accrued interest and all other amounts owed by the Company pursuant
to this Note. All amounts under this Section 4 are due and payable without
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Company.
 
(c) Remedies Upon Event of Default.
 
(i) General. Upon an Event of Default, the Holder may proceed to protect and
enforce its rights as holder of this Note, and may proceed to enforce the
payment of all amounts due upon this Note, and the costs and expenses of
collection (including, without limitation, reasonable counsel fees and
disbursements) or to enforce any other legal or equitable right as holder of
this Note shall be paid by Company.
 
(ii) Remedies Cumulative. No remedy conferred in this Note upon the Holder is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.
 
(iii) Remedies Not Waived. No course of dealing between the Company and the
Holder, and no delay or failure in exercising any rights hereunder shall operate
as a waiver of any of the rights of the Holder.
 
4. Amendments and Waivers. This Note may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by any act or failure to
act on the part of Company, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.
 
5. Replacement Note. Upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Note,
and (in case of loss, theft or destruction) of indemnity reasonably satisfactory
to it, and upon reimbursement to the Company of all reasonable expenses
incidental thereto, and upon surrender and cancellation of any Note, if
mutilated, the Company will make and deliver a new Note of like tenor in the
principal amount of this Note then outstanding in lieu of such Note. Any Note so
made and delivered shall be dated as of the date to which interest shall have
been paid on the Note lost, stolen, destroyed or mutilated.
 
6. Successors and Assigns. This Note applies to, inures to the benefit of, and
binds the successors and assigns of the parties hereto.

 
4

--------------------------------------------------------------------------------

 

7. Governing Law and Venue. The Note shall be construed in accordance with the
laws of the State of Delaware. The Company hereby consents to the jurisdiction
of and venue in any court of competent jurisdiction in Delaware.
 
8. Unenforceable Provision. If any provision of this Note shall be deemed
unenforceable under applicable law, such provision shall be ineffective, but
only to the extent of such unenforceability, without invalidating the remainder
of such provision or the remaining provisions of this Note.
 
9. Notice. Any notice to the Company provided for in this Note shall be in
writing and shall be given and be effective upon (i) delivery to Company, (ii)
receipt if sent by facsimile transmission (with confirmation of such receipt by
the sender) or (iii) mailing such notice by certified mail, return receipt
requested, addressed to Company at the Company’s address stated below, or to
such other address as Company may designate by written notice to Holder. Any
notice to Holder shall be in writing and shall be given and be effective upon
(i) delivery to Holder, (ii) receipt if sent by facsimile transmission (with
confirmation of such receipt by the sender) or (iii) by mailing such notice by
certified mail, return receipt requested, to Holder at the address stated above,
or to such other address as Holder may designate by written notice to Company.
 
The Company:


Asianada, Inc.
2121 Avenue of the Stars
Suite 2550
Los Angeles, California 90067
Attention: Charles Bentz


with a copy to:


Mintz Levin Cohn Ferris Glovsky & Popeo, P.C.
666 Third Avenue
New York, New York 10017
Attention: Kenneth R. Koch, Esq.
Fax: 212-983-3115


10. Jury Trial Waiver. Each of the Company and the Holder of this Note (by
accepting this Note) hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect to any
litigation directly or indirectly arising out of, under or in connection with
this Note. Each of the Company and the Holder of this Note (by accepting this
Note) (A) certifies that no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (B) acknowledges
that it and the other parties hereto have been induced to issue or accept this
Note, as the case may be, by, among other things, the mutual waivers and
certifications in this paragraph.

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed and dated
the day and year first above written.



  ASIANADA, INC.            
By:
/s/ Charles Bentz
   
Name:
Charles Bentz
   
Title:
Chief Financial Officer
 

 
Acknowledged and agreed:


GRUPO GRANDIOSO, LLC
 

By:
/s/ Jeffrey Schwartz
       
Name:
Jeffrey Schwartz
       
Title:
Manager
 

 
 
6

--------------------------------------------------------------------------------

 
 